United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                  No. 98-2035WM
                                   ___________

Jerry Hyatt,                             *
                                         *
               Appellant,                *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri
James Anthony Gammon,                    *
                                         *      [UNPUBLISHED]
               Appellee.                 *
                                         *
                                    ___________

                            Submitted: August 4, 1999

                                Filed: August 16, 1999
                                    ___________

Before MCMILLIAN, BRIGHT and RICHARD S. ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Missouri prisoner Jerry Hyatt appeals the district court’s1 order dismissing his
28 U.S.C. § 2254 petition as untimely. Because the timeliness question is dispositive,
this court ordered the case held in abeyance pending the decision in Nichols v.
Bowersox, 172 F.3d 1068 (8th Cir. 1999) (en banc). We conclude that the petition was
timely filed and reverse the district court order dismissing the petition.

      1
      The Honorable D. Brook Bartlett, Chief Judge, United States District Court for
the Western District of Missouri.
       Hyatt was convicted in 1994 of assault in the first degree and was sentenced to
twenty-five years in prison. The Missouri Court of Appeals affirmed. State v. Hyatt,
908 S.W.2d 711 (Mo. Ct. App. 1995). Hyatt’s § 2254 petition challenging the
conviction was stamped “received” by the United States District Court for the Eastern
District of Missouri on April 22, 1997, and was stamped “filed” on May 8, 1997. That
court transferred the case to the United States District Court for the Western District
of Missouri pursuant to 28 U.S.C. § 2241(d).

        The state responded, among other things, that Hyatt’s petition should be
dismissed as untimely under 28 U.S.C. § 2244(d) (imposing one-year limitation period
for filing § 2254 application). Hyatt replied that his habeas petition was timely because
it was received by the district court on April 22, 1997. Concluding that the prison
mailbox rule of Houston v. Lack, 487 U.S. 266 (1988), had not been extended to the
filing of habeas petitions, the district court dismissed the petition for lack of jurisdiction
because it was untimely. Hyatt sought reconsideration which the district court denied.
Hyatt timely appealed.

        Because his convictions became final before the enactment of the Antiterrorism
and Effective Death Penalty Act (AEDPA), Hyatt was entitled to a one-year grace
period, the last day of which was April 24, 1997, to file his § 2254 petition. See Ford
v. Bowersox, No. 98-1851, slip op. at 2, 1999 WL 308569 at *1 (8th Cir. May 18,
1999), citing Moore v. United States, 173 F.3d 1131 (8th Cir. 1999). Further, Hyatt
is entitled to the benefit of the prison mailbox rule. See Nichols v. Bowersox, 172 F.3d
at 1077. Thus, Hyatt’s § 2254 petition received by the United States District Court for
the Western District of Missouri on April 22, 1997, was timely filed.

       Accordingly, the district court order dismissing Hyatt’s § 2254 petition for lack
of jurisdiction is reversed. The case is remanded for further proceedings consistent
with this opinion. Petitioner’s request for appointment of counsel is denied as moot.


                                             -2-
A true copy.

      Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                             -3-